Citation Nr: 0734989	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-36 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a low back disability 
including arthritis of the back.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1971.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Lincoln, 
Nebraska.

The veteran appealed the Board's March 2006 decision denying 
the veteran's claim to entitlement to service connection for 
a low back disability including arthritis of the back to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2007, the veteran's attorney and a representative of 
the VA Office of General Counsel, on behalf of the Secretary, 
filed a Joint Motion for Partial Remand (Joint Motion).  In a 
March 2007 Order, the Court granted the Joint Motion, vacated 
the portion of the Board's March 2006 decision that denied 
service connection based on a de novo review of the reopened 
claim, and remanded the matter to the Board for action 
consistent with the Joint Motion.  The March 2007 Joint 
Motion specifically noted that the portion of the Board's 
decision reopening the appellant's claim on the basis of new 
and material evidence should not be disturbed.  This issue 
has been returned to the Board for further appellate 
consideration.  As the reopened portion of the 2006 Board's 
decision was left intact, the Board has characterized the 
issue as listed on the title page.  Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  The Board 
has reviewed the evidence of record and finds that additional 
development is required in order to satisfy VA's duty to 
assist the veteran with respect to his service connection 
claim.  

The March 2007 Joint Motion found that the Board, in its 
March 2006 decision, made two medical conclusions and, as 
such, violated the precepts of Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  In light of the current medical 
evidence of record, the Board finds that a VA examination and 
opinion should be obtained prior to further appellate 
consideration of this claim.  In determining whether the duty 
to assist requires that a VA medical examination be provided 
or medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, the Board 
finds that there is medical evidence of a current disability.  
See March 2005 letter from W.L.F., M.D. (noting a diagnosis 
of chronic low back pain and L5-S1 disc space narrowing).  
There is also evidence establishing that an event or injury 
occurred in service.  See March 1969 service medical records 
(noting complaints of low back pain and treatment for such).  
The Board also finds that the March 2005 opinion of Dr. W.F. 
provides an indication that the low back disability may be 
associated with the veteran's service.  However, the Board 
finds the opinion of Dr. W.F. lacks the specificity needed to 
support a decision on the merits as reasons and bases were 
not provided to support his conclusion.  Based on the 
foregoing, the Board finds there is not sufficient competent 
medical evidence of record to make a decision on the claim 
and a VA examination and opinion would be useful.

The March 2007 Joint Motion also noted that Board should 
determine if the veteran was adequately notified that he had 
to attend a VA examination scheduled in May 2005 and whether 
another VA examination should be scheduled.  In light of the 
above determination to obtain a VA examination and opinion, 
the Board finds that further discussion of the adequacy of 
notice is moot.  The Board does note that the veteran should 
be afforded the appropriate advance notice of the VA 
examination, which should include a discussion of 38 C.F.R. 
§ 3.655 regarding the failure to report to such examination.

Additionally, during the pendency of the appeal, the notice 
requirements under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2007) have been interpreted to apply to 
all aspects of claims, to include the initial disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In this case, the 
veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
in the event he is awarded service connection for the benefit 
sought.  As such, the Board finds that corrective notice 
should be sent to the veteran to so comply.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to service 
connection for a low back disability with 
arthritis in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2006), 38 C.F.R. § 3.159 (2007), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent.  Include an 
explanation of the information and 
evidence needed to establish a disability 
rating and effective date, per 
Dingess/Hartman.  Request that the 
veteran submit any pertinent evidence in 
his possession to VA, to include any 
additional evidence from Dr. W.F., and 
explain the type of evidence that is his 
ultimate responsibility to submit.

2.  Schedule the veteran for a VA 
examination, by the appropriate 
specialist, to determine the nature, 
presence and etiology of his low back 
disability with arthritis.  The veteran 
should be provided appropriate notice of 
such examination with reference to the 
provisions of 38 C.F.R. § 3.655.  The 
veteran's claims file must be made 
available to the examiner and examiner 
should indicate in the report that the 
claims file was reviewed.  All tests and 
studies deemed necessary should be 
accomplished and clinical findings should 
be reported in detail.  A thorough 
rationale should be provided for any 
opinions expressed.  
  
Initially, the examiner is asked to 
review the claim folder, including 
statements by Dr. A.G.Z., regarding 
treatment in 1968, by F.P.S., M.D., dated 
in April 1968, by E.A.S., M.D., dated in 
February 1969, and by W.L.F., M.D., dated 
in March 2005, and any other pertinent 
evidence.  Based on such records review, 
the examiner should opine whether or not 
the veteran's low back disability pre-
existed service.  If so, the examiner is 
requested to furnish an opinion 
concerning whether the veteran's pre-
existing low back disability was 
aggravated by the veteran's service in 
the military.  If the examiner finds the 
veteran's low back disability did not 
pre-exist service, then the examiner is 
asked to provide an opinion whether it is 
at least as likely as not (a 50 percent 
probability or greater) that the 
veteran's current low back disability is 
etiologically related to his service in 
the military.  The examiner is also asked 
to furnish an opinion, based on a review 
of the service medical records, whether 
any in-service complaints of, and 
treatment for, low back pain were acute 
and transitory.

3.  Thereafter, readjudicate the issue on 
appeal of entitlement to service 
connection for a low back disability 
including arthritis of the back.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2006).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



